Exhibit 10.4





Summary Sheet of Ameren Corporation Non-Management Director Compensation
(revised by Ameren Corporation’s Board of Directors on October 9, 2015 and
effective as of
January 1, 2016)    


 
 
 
$85,000
 
Base cash annual retainer payable in twelve equal installments;


Approximately $105,000 of shares


 
Shares of the Company’s common stock to be awarded to new
Directors upon election and annually to all Directors on or about
January 1 of each year;


$25,000
 
Additional annual cash retainer for Lead Director;


$20,000
 
Additional annual cash retainer for Audit and Risk Committee and Nuclear and
Operations Committee Chairmen;


$12,500
 
Additional annual cash retainer for all other Committee Chairmen
(currently Human Resources Committee, Nominating and Corporate
Governance Committee and Finance Committee);


$12,500
 
Additional annual cash retainer for Audit and Risk Committee and Nuclear and
Operations Committee members;


$10,000
 
Additional annual cash retainer for Human Resources Committee members; and


$7,500
 
Additional annual cash retainer for members of all other Committees.


Customary and usual travel expenses to be reimbursed and eligibility to
participate in a nonqualified deferred compensation program.











